DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	Amendment filed on 11/02/2021 has been entered. Claim 10 has been cancelled. Claims 1-9 and 11-20 are now pending in the application.

Specification

3.	The Specification amendments, filed on 11/02/2021 are considered and acknowledged. The Specification amendments are approved. 

Allowable Subject Matter

4.	Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1-9 and 11-12: the limitations “a protective member disposed on the first flexible circuit 
    The following is an examiner’s statement of reasons for allowance of claims 13-20: the limitations “each of the first protective member and the second protective member comprises a first extension pattern and a second extension pattern which are spaced apart from each other along the first direction and extended along a second direction crossing the first direction, and a connection pattern which connects the first extension pattern and the second extension pattern and is extended along the first direction, wherein the connection pattern of the first protective member covers the first driving chip and the connection pattern of the second protective member covers the second driving chip” in combination with other claimed limitations in independent claim 13 is not disclosed or suggested by the prior art of record taken alone or in combination. Claims 14-20 are either directly or indirectly dependent upon claim 13.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848